DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 February 2021 has been entered.  Claims 1-25are pending; claims 1, 6, 17 and 24 are amended; and claim 25 is newly added.
 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot in view of new grounds of rejection.  Namely, Tayal and McNamara are added to the rejection to address the newly added limitations.  With regard to Gill, the applicant argues Gill does not teach outputting AF events and rather focuses on detecting PVCs to improve upon erroneous declaration of AF episodes.  The Office respectfully disagrees because Gill explicitly discloses detecting, storing and displaying AF episode information, AF burden and AF statistics [pars. 0024, 0035, 0050-0056, 0075, 0113; Figs. 2D-E].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-11, 13, 17-20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 2019/0336032) in view of Tayal et al. (“Atrial fibrillation detected by mobile cardiac outpatient telemetry in cryptogenic TIA or stroke” Neurology 71; 1696-1701 Sept. 24, 2008), hereinafter Tayal, and further in view of McNamara et al. (US 2015/0193595).

[Claims 1, 17] Gill discloses a computer-implement system and method for reporting cardiologic data comprising: 
a patient-portable monitoring device (surface ECG unit, Fig. 6 #620, or implantable cardiac monitor, Fig. 6 #603) [pars. 0113-0114] configured to: 
detect electrocardiogram (ECG) data of a patient [par. 0033, 0047, 0079] and patient-initiated event data (patient triggered activation) [par. 0035, 0069, Fig. 2D], the ECG data including a monitoring time period comprising a monitoring start time and a monitoring stop time (implicit to any monitoring of ECG
circuitry (external device, Fig. 1 #154, such as a laptop computer or smartphone) [pars. 0046, 0064] configured to: 
receive the ECG data and the patient-initiated event data (patient activated episode) from the patient-portable monitoring device [par. 0064, Figs. 2D-E]; 
detect atrial fibrillation (AF) events in the ECG data, wherein detecting AF events includes detecting a start time and a stop time for each detected AF event (graphically shown as “AF episode” and “AF episode duration” in Figs. 2D-E, respectively); 
calculate the duration of each AF event by subtracting the respective start time from the respective stop time of each AF event (implicitly how duration of each AF event is determined); 
calculate a monitoring time period duration by subtracting the monitoring start time from the monitoring stop time (implicitly required for deriving a predetermined time period length in the AF burden calculation below); 
calculate, based on stored AF events, AF burden for the monitoring time period, wherein the AF burden for the monitoring time period is equal to a sum of the durations of each stored AF event occurring during the monitoring time period divided by the monitoring time period duration (AF burden, Fig. 2E #149A, is displayed based on calculating the percentage of time that the patient experienced AF during a predetermined period of time) [par. 0075]; 
output a graphical presentation of the patient-initiated event data (“patient activated episode,” Fig. 2D), AF burden (Fig. 2E #149A), and stored AF events (“AF episode duration,” Fig. 2E #148B); and
generate a report containing the graphic presentation (Figs. 2D-E).

	Tayal discloses cardiologic data detection method that uses a mobile cardiac outpatient telemetry (MCOT) device comprising a PDA and three cutaneous lead sensors for detecting atrial fibrillation (AF).  AF episodes, including AF episodes <30 seconds, were detected by an MCOT arrhythmia detection algorithm and confirmed by manual review.  Transmission of abnormal ECGs was based upon a standardized arrhythmia detection algorithm and predetermined physician monitoring thresholds and response parameters, or when the patient activated the PDA screen to report symptoms.  Most AF episodes, 85%, were <30 seconds (see the sole Figure).  Tayal concluded brief AF episodes (<30 seconds) may be biomarkers of more prolonged and clinically significant AF.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method of Gill to include a first duration threshold of less than 30 seconds to detect short episodes of AF and present the short episodes of AF to a physician, as taught by Tayal, in order to predictably apprise the physician of the potential future onset of longer duration, clinically significant AF episodes.
Gill in view of Tayal renders obvious the generation of a report containing the graphical presentation but does not disclose the report is responsive to user input.
 McNamara discloses a system and method for displaying health data in the form of a report wherein a user may select the time period of data displayed and/or the user may select summary sections to be displayed including an atrial fibrillation summary section (Fig. 4A #414) [pars. 0043-0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the report rendered obvious by Gill in view of Tayal to be response to user input as taught by McNamara in order to improve diagnosis by enabling a user to select and display data in a desired time range and of a desired type when trying to identify a particular cardiac condition.

[Claims 2, 18] Gill discloses an embodiment in which the circuitry is further configured to exclude ECG traces from the graphical presentation [Fig. 2E].

[Claims 3, 19] Gill discloses the monitoring time period is a first monitoring time period (represented by first bar in histogram of AF burden), and wherein the ECG data includes a second monitoring time period occurring after the first monitoring time period and comprising a second monitoring start time and a second monitoring stop time (represented by second bar in histogram of AF burden); wherein the circuitry is further configured to: calculate the second monitoring time period duration by subtracting the second monitoring start time from the second monitoring stop time, and calculate, based on the stored AF events, AF burden for the second monitoring time period, wherein the AF burden for the second monitoring time period is equal to a sum of the durations of each stored AF event occurring during the second monitoring time period divided by the second monitoring time period duration; and wherein outputting the graphical presentation of AF burden comprises graphically presenting a plot of AF burden over time, the plot including: a first axis representing time, a second axis representing a level of AF burden, a graphical indication of the AF burden for the first monitoring time period, and a graphical indication of the AF burden of the second monitoring time period [Fig. 2E, #149A].

[Claims 4, 20] Gill discloses the second axis is scaled linearly; however, it would have been obvious to one of ordinary skill in the art before the effective filing date to scale the second axis logarithmically depending on the differences between the lowest and highest levels of AF burden.  Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention and are therefore prima facie obvious.  

[Claim 5] Gill discloses outputting a graphical presentation of the AF burden comprises outputting a percentage representing the fraction of time spent in AF in a monitoring time period (“Total AF Burden Since Last Cleared: 29%”) [Fig. 2E].

[Claim 6] Gill discloses outputting a graphical presentation of the AF events comprises outputting a count of AF events (“Total AF episodes: 10”) [Fig. 2E].

[Claim 7] Gill discloses the circuitry is further configured to present the respective duration of each of the graphically presented AF events (“AF Episode Duration”) [Fig. 2E].

[Claim 8] Gill in view of Tayal discloses graphically presenting AF events and tracking the duration of AF events but does not disclose presenting a plot for the duration of each of the AF events over time.  It would have been obvious to one of ordinary skill in the art before the effective filing date to present such a plot in order to allow the physician to track any potential progression of AF events from short event to longer events which are indicative of stroke, as taught by Tayal.

[Claim 9] Gill in view of Tayal discloses graphically presenting an indication of a patient activated episode but does not disclose outputting a count of the patient activated episodes.  It would have been obvious to one of ordinary skill in the art before the effective filing date to output a count of the patient activated episodes in order to assess the number of times the patient is identifying AF events.

[Claims 10-11] Gill discloses the circuitry is further configured to detect cardiac pause events in the ECG data and output a graphical presentation of a count of the pause events (Episode Counts “Pause 1”) [Fig. 2D].

[Claim 13] Gill discloses the circuitry is further configured to: detect ventricular fibrillation events in the ECG data (ventricular tachycardia); output a graphical presentation of the ventricular fibrillation events (ventricular heart rate histogram, Fig. 2E); determine a severity score of the detected ventricular fibrillation events; compare the respective severity score of each of the detected ventricular fibrillation events to a severity threshold; and exclude, from the graphical presentation, each ventricular fibrillation event having a severity score less than the severity threshold (this score could be set to any level including zero, based on physician’s needs, in which case all events would be displayed – McNamara indicates the user may select desired data for display).

[Claim 24] Gill in view of Tayal and McNamara renders obvious the detection of short duration atrial fibrillation events are indicators for future atrial fibrillation events and clinical episodes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to graphically display a short duration atrial fibrillation summary section so that a physician may assess the presence of cardiac or neurological disease. 

[Claim 25] Gill in view of Tayal and McNamara discloses the monitoring device configured to detect electrocardiogram (ECG) data is worn on a surface of the patient (Gill: surface ECG unit, Fig. 6 #620, and Tayal: MCOT device).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 2019/0336032) in view of Tayal and McNamara et al. (US 2015/0193595) as applied to claim 10 above, and further in view of Gunderson et al. (US 2013/0085403).

[Claim 12] Gill in view of Tayal and McNamara discloses outputting graphical presentations of patient-imitated event data, AF events and pause events but does not disclose outputting them on a common time scale.
Gunderson discloses an analogous system for reporting cardiologic data comprising a graphical presentation of a timeline (Fig. 12A #198) of cardiac episodes, wherein the timeline may include icons that indicate cardiac episode classifications indicating different times at which such classifications were made. The icons may include AT /AF [par. 0145].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system rendered obvious by Gill in view of Tayal and McNamara to display a timeline with cardiac events including patient-imitated event data, AF events and pause events, as taught by Gunderson, in order to provide the physician with an easily-readable visual timeline of cardiac events.


Claims 14-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 2019/0336032) in view of Tayal and McNamara et al. (US 2015/0193595) as applied to claims 1 and 17 above, and further in view of Sposato et al. (“Very short paroxysms account for more than half of the cases of atrial fibrillation detected after stroke and TIA: a systematic review and meta-analysis” World Stroke Organization. 2015), hereinafter Sposato.

[Claims 14-15, 21] Gill in view of Tayal and McNamara discloses short AF events are defined by a first threshold of  <30 seconds but does not disclose comparing the AF events to a second threshold of 30 seconds and storing a representation of each AF event having a duration less than the second duration threshold in a short duration database.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method rendered obvious by Gill in view of Tayal and McNamara by including a second threshold of 30 seconds and storing a representation of each AF event having a duration less than the second duration threshold in a short duration database in order to provide means for evaluating the effects of short duration AF events on stroke risk, as taught by Sposato.  

[Claim 16] Gill in view of Tayal, McNamara and Sposato discloses outputting graphic presentations of AF events; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to output a graphical presentation distinguishing between AF events stored in short duration AF database from those AF events have a duration exceeding the first duration threshold and not represented in the short duration AF database in order to apprise the physician of which AF events fall within the short duration threshold and which fall above the standard AF detection threshold.  This would provide clear separation between short duration AF events and standard AF events. 

[Claim 22] Gill discloses the circuitry is further configured to detect cardiac pause events in the ECG data and output a graphical presentation of a count of the pause events (Episode Counts “Pause 1”) [Fig. 2D].


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (US 2019/0336032) in view of Tayal, McNamara et al. (US 2015/0193595) and Sposato as applied to claim 22 above and further in view of Brisben et al. (US 2019/0008384).

[Claim 23] Gill in view of Tayal, McNamara and Sposato render obvious a patient triggered event but do not disclose a proximity threshold time.  However, Brisben discloses that mismatch between patient experienced symptoms and ambulatory medical device detection of medical events may be due to a temporal discrepancy between the onset of symptoms and the onset of physiological change detectable on a physiological signal [pars. 0083].  An alignment indicator between a patient-triggered event and the detected medical event, such as the detected cardiac pause may be generated.  For example, if the patient trigger and the detection unit both indicate the presence of a cardiac pause, then an alignment indicator of concordance of detection may be generated [par. 0104].  Based on these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date to implement a proximity threshold time equal to the temporal discrepancy in order to account for the delayed onset of physiological change when determining concurrence (concordance) of the patient trigger and pause event.  The skilled artisan would implicitly perform or find obvious performing the claimed steps relating to the start of the pause time, the time of the patient-initiated event (trigger) and proximity threshold time (temporal discrepancy) to assess if the events are concurrent. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Babaeizadeh et al. (US 8,560,058) discloses real-time AF monitoring during which AF burden may be reported as the percentage of some previous time period (e.g., the past 24 hours or the 
(2) Gunderson et al. (US 2013/0085403) discloses an electrogram summary wherein a user interface 88 may allow the user to manipulate the view presented (130). For example, as shown in FIGS. 9A and 9B, the portion of the EGM signal displayed may be changed in response to user input. In some examples, the interval plot includes indications of which portion of the EGM signal and the marker channel are currently being displayed. As a default, a static section of the EGM is initially displayed. The user may interact with user interface 88 to change the view of the EGM snippet or the marker channel by manipulating the position of windows in the interval plot thumbnail. As the user moves the position of the window in the interval plot thumbnail, the content of the EGM snippet changes. The user may move the EGM window and the marker channel window together or separately [par. 0123].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        08 June 2021